Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
Claims 1, 9, 10 have been amended. 
Claims 1- 20 are being considered on the merits. 
The rejection of claims 1-20 under 35 U.S.C. 112(a)(description and scope of enablement) is withdrawn per claim amendments.
The rejection of claims under 35 U.S.C. 112(b) is withdrawn per claim amendments.
The rejection of claims 1-20 under 35 U.S.C. 103(a) is withdrawn per claim amendments.
Examiner’s Amendment
In claim 5, after the phrase “wherein rOVD comprises”; please insert –a polypeptide represented by-. 
In claim 8, please italicize “Pichia”; e.g. Pichia.
Examiner’s Statement of Reasons for Allowance

	The presently claimed recombinant ovomucoid (rOVD) comprises at least one glycosylated asparagine residue and is substantially devoid of N-linked mannosylation. The recombinant ovomucoid is soluble at 26-30% (w/v) in aqueous media, pH of about 2 to about 6; at room temperature; resulting in a clear solution. Said recombinant ovomucoid shows higher solution clarity compared to a whey protein solution at a concentration of 9% (w/v) under the same conditions. 
	Claims 1-20 are novel and nonobvious. Claims 1-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791